     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 1 of 39. PageID #: 662



                                                                       Page 1

1                        IN THE UNITED STATES DISTRICT COURT
2                          FOR THE NORTHERN DISTRICT OF OHIO
3                                         EASTERN DIVISION
4                                      ~~~~~~~~~~~~~~~~~~~~
5               FRANK DOMINIC DUNDEE,
6                                  Plaintiff,
7                        vs.                        Case No. 1:19CV01141
8               UNIVERSITY HOSPITALS
9               CORPORATION, et al.,
10                                 Defendants.
11                                     ~~~~~~~~~~~~~~~~~~~~
12                                          Deposition of
13                                        FRANK D. DUNDEE
14
15
16
17
18                                          March 10, 2020
19                                              9:30 a.m.
20
21                                              Taken at:
22                                     7707 Amberwood Trail
23                                          Boardman, Ohio
24
25                                   Cynthia Sullivan, RPR

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
                                                              6
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 2 of 39. PageID #: 663



                                                                       Page 6

1        were just sworn in.               It may look like a
2        conversation, but it's different than a normal
3        conversation in a few important ways.                        One way
4        that it is different is that you must answer
5        verbally.         A shake of the head or uh-huh or
6        uh-uh is not easily transcribed by our court
7        reporter here, so try to remember to say yes,
8        no, or answer verbally.
9                           Secondly, you are under oath, as I
10       mentioned, so that's different than a normal
11       conversation.            Thirdly, a normal conversation
12       is a two-way street.                This deposition is more
13       of a one-way street.                I'll ask questions, and
14       you will answer them.                 Do you understand that?
15                 A.       I do.
16                 Q.       Do you have any questions before we
17       get started?
18                 A.       No.
19                 Q.       Do you currently have any
20       disabilities?
21                 A.       Yes.
22                 Q.       What is your disability?
23                 A.       I have a motor -- upper motor
24       neuron disease called hereditary spastic
25       paraplegia.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 3 of 39. PageID #: 664



                                                                       Page 7

1                  Q.       Is that disability a part of this
2        lawsuit?
3                  A.       It is not.
4                  Q.       Does this case here involve any
5        claims of discrimination relating to that
6        disability?
7                  A.       It does not.
8                  Q.       This case does not involve any
9        claims of failure to accommodate with regard to
10       that disability, correct?
11                 A.       It does not.
12                 Q.       There is no allegation in this case
13       that University Hospitals failed to engage in
14       the interactive process with regard to that
15       disability; am I right?
16                 A.       Correct.
17                 Q.       The first claim in your complaint
18       is for retaliation in violation of Title VII;
19       is that correct?
20                 A.       Yes, that is.
21                 Q.       What protected activity did you
22       engage in?
23                 A.       I filed a sexual harassment charge
24       against my immediate supervisor.
25                 Q.       Who was that?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 4 of 39. PageID #: 665



                                                                       Page 9

1        when you first reported your charge of sexual
2        harassment to University Hospitals HR?
3                  A.       I'm not sure.             I'm not sure if that
4        is the exact first thing.
5                  Q.       Do you think there might have been
6        a report that occurred prior to this email?
7                  A.       I'm not sure.
8                  Q.       You can set that aside.
9                  A.       Sure.
10                 Q.       Who retaliated against you for
11       reporting the sexual harassment?
12                 A.       It was Jason Glowczeski and
13       Danialle Lynce.
14                 Q.       Was there anyone else that you can
15       think of?
16                 A.       Not at this moment I can't think of
17       anyone else.
18                 Q.       What did Jason do to retaliate
19       against you for reporting the sexual harassment
20       complaint?
21                 A.       He threatened me with discharge at
22       a meeting.
23                 Q.       Do you recall the date of that
24       meeting?
25                 A.       It was August 5th, 2016.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 5 of 39. PageID #: 666



                                                                      Page 10

1                  Q.       Did he actually discharge you?
2                  A.       He did not.           He threatened me.
3                  Q.       Did he do anything else that you
4        view as retaliation for engaging in your
5        protected activity?
6                  A.       Could you clarify that statement,
7        please?
8                  Q.       Sure.      You identified Jason and
9        Danialle as two people who retaliated against
10       you for engaging in protected activity.                         I'm
11       asking what did Jason do that in your mind
12       constitutes retaliation.
13                 A.       It was his threats.                It was his
14       threats that I perceived as being a material
15       adverse action.
16                 Q.       He threatened to terminate you?
17                 A.       That is correct.
18                 Q.       What exactly did he say as best as
19       you can recall?
20                 A.       I think that that is documented in
21       several documents as to what he said, and I
22       think that you have them already, and I would
23       say that those documents are the most accurate
24       description of what transpired at the time.
25                 Q.       I understand that.                Can you tell me

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 6 of 39. PageID #: 667



                                                                      Page 11

1        as you sit here today what you recall?
2                  A.       What I recall of that meeting?
3                  Q.       What you recall regarding Jason's
4        threats to you.
5                  A.       I recall Jason having a time and
6        attendance exception sheet, or at least I was
7        told that's what he had in his hand because I
8        was never presented with it, and he stated that
9        if I ever wrote another note on a sheet like
10       that or any type of note going forward, that I
11       would be subject to termination.
12                 Q.       Did he specify the nature of the
13       note or the tone of the note that he did not
14       want you to make in the future?
15                 A.       He did not.
16                 Q.       What did Danialle Lynce do to
17       retaliate against you?
18                 A.       Ms. Lynce had a pile of records
19       from my personnel file on her desk in front of
20       her, and she read from various statements that
21       I had made in past addendums to disciplines or
22       to evaluations that were substandard that were
23       realtime replies to my -- to whatever the
24       discipline was or the substandard evaluation,
25       and she picked sentences out of context, read

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 7 of 39. PageID #: 668



                                                                      Page 12

1        them to me, and said that if I ever made
2        statements like that again, I would be
3        terminated.
4                  Q.       Other than that, did she do or say
5        anything else that you view as retaliation?
6                  A.       Once again, the most accurate
7        description is in the documents that I did in
8        realtime.         As soon as the meeting was over, I
9        went out to my car, I had a notebook in there,
10       and I started writing down, and I think it was
11       19 points I came up with, each one of those
12       19 points, and I tried to put the exact time
13       that I put them in.
14                          I came home with that, and I
15       immediately transcribed it to an email that I
16       sent to the attorney that I was consulting on
17       my sexual harassment charge.                         So those are the
18       most accurate documents, and, once again, they
19       are in your possession.
20                 Q.       I understand and appreciate that,
21       and I'm going to be asking you a number of
22       questions today without those documents in
23       front of you.           What I'd like you to do is try
24       to focus on what your best recollection is as
25       you sit here today.               I appreciate that there

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 8 of 39. PageID #: 669



                                                                      Page 13

1        are documents that we could consult and we may
2        consult, but unless I ask you to refer to a
3        document, what I'm just looking for is your
4        best recollection today.                   Do you understand?
5                  A.       Yes, I understand.
6                  Q.       Is there anything else that you can
7        think of that Danialle Lynce did to retaliate
8        against you?
9                  A.       It was just a promise of increased
10       scrutiny going forward, and at one point I had
11       asked to leave the meeting because the purpose
12       of the meeting, the purported purpose of the
13       meeting the night before when Jason Glowczeski
14       invited me to this meeting that was less than
15       12 hours away that I had no idea about was to
16       discuss my sexual harassment charge, and the
17       interesting thing about that was that all
18       during their investigation, no one ever spoke
19       to me about my sexual harassment charge, and I
20       expressed that to Jason when he called.                         I
21       said, Yes, I'd be interested in going to a
22       meeting with you and Danialle Lynce in her
23       office.
24                          When I went into her office,
25       Danialle Lynce spent about five minutes saying

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 9 of 39. PageID #: 670



                                                                      Page 14

1        to me that my charge wasn't timely, and I
2        should have come forward sooner with it.                          Then
3        after those five minutes, for the approximately
4        next 15 to 20 minutes, she kept going through
5        documents that she had in front of her and
6        telling me that if I ever write anything like
7        whatever she read again, I'm going to be
8        subject to termination.
9                           I said to her at the time, I said,
10       Those were addendums that I was allowed to
11       write under UH code of conduct.                      I said, You're
12       telling me that I'm not allowed to write
13       something that's allowed, to write an addendum,
14       write my side of the story.                      Then at that point
15       I said, I recognize this as pushback against me
16       for filing my charge of sexual harassment, and
17       I would like to leave.                  She said, Sit down.
18       I'm not finished yet.
19                          So it continued in a badgering
20       manner for the next, like I said, 15 minutes.
21       Mr. Glowczeski was silent during this time.                               He
22       was sitting across from me.                      Once again, he had
23       a document in his hand, and it was purported to
24       be the time and attendance exception form.                           He
25       said that if I ever wrote on that again, that I

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 10 of 39. PageID #: 671



                                                                      Page 15

1         would be subject to termination.                       I asked for a
2         copy of that, and Ms. Danialle Lynce said that
3         she would not give me a copy of it.
4                            So the meeting lasted, like I said,
5         approximately 20, 25 minutes.                       At the end of
6         it, I ran out to my car, and I made
7         contemporaneous notes.                 I came home within the
8         hour, wrote to my attorney, transcribed the
9         contemporaneous notes, and that's it.
10                 Q.        Other than comments that Danialle
11        made during that August 5th, 2016, meeting, did
12        she take any other action or make any other
13        statements that you view as retaliatory?
14                 A.        I can't recall sitting here right
15        now all the statements that she made.                        Her
16        demeanor was very threatening.                       Just her
17        general demeanor was very threatening
18        especially when she told me that I was not
19        allowed to leave and to sit back down and she
20        wasn't through.
21                 Q.        Mr. Dundee, maybe we should have
22        the court reporter read the question back
23        because I don't think you understood what I
24        asked.
25                 A.        Go ahead.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 11 of 39. PageID #: 672



                                                                      Page 16

1                                  (Record read.)
2                  Q.        I'm looking for comments that she
3         made other than or evidence that you have other
4         than the comments that Danialle made during
5         that meeting.
6                  A.        Once again, I'd refer to my
7         contemporaneous notes which I don't have in
8         front of me right now, so I can't be
9         100 percent sure if she didn't say something
10        else or she did.            I do recall what I just said.
11        So I'm not saying that my memory of the
12        occasion is as accurate as what my
13        contemporaneous notes say.                    So whatever I tell
14        you now, I don't recall her saying anything
15        else, but she may have said something else that
16        I took down in contemporaneous notes.
17                 Q.        Other than the August 5th, 2016,
18        meeting, which I'd like you to set aside for
19        this moment, did Danialle Lynce do or say
20        anything that you view to be retaliatory?
21                 A.        Could you clarify that?                Like what
22        time period are we talking about?
23                 Q.        Anytime after August 5th, 2016.
24                 A.        Yes, she did.
25                 Q.        What else did she do that was

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 12 of 39. PageID #: 673



                                                                      Page 17

1         retaliatory?
2                  A.        On June 26th, 2017, she called me
3         to her office.           I had just returned from
4         vacation in Florida.               It was 9:00 p.m. at
5         night, and the phone rang.                    I had just got off
6         an airplane about an hour earlier, and I had
7         rushed to work.
8                            The phone rang, and it was human
9         resources, and Danialle Lynce said that -- once
10        again, I can't -- I may be paraphrasing.                         She
11        said that could I come upstairs because I had
12        committed an infraction, and they were going to
13        have a discipline hearing at that time at 9:00
14        at night, and I went upstairs, and that was
15        that.         I went to the discipline hearing, and
16        that was the answer to your question.
17                 Q.        What happened at the discipline
18        hearing that was retaliatory?
19                 A.        I was disciplined in a final step
20        over words that I had written in an email to HR
21        representative Rebecca Besselman, in two emails
22        specifically, over phrases.                     In the one email
23        referring to Ms. Besselman who was a friend of
24        mine I said you're a good kid, and in another
25        email in which I was referring to a young

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 13 of 39. PageID #: 674



                                                                      Page 18

1         pharmacist who was assigned to help me
2         implement cost saving suggestions that -- three
3         cost saving suggestions that I had given to
4         University Hospital, and I was explaining to
5         Rebecca in that email that this young man
6         really didn't understand how to implement these
7         suggestions and could she help me.
8                            I said he's -- and I didn't want to
9         get him in trouble for saying that.                       I said,
10        He's a pup with little experience, a nice boy
11        but -- and they wrote me up for those three
12        phrases.        They said it violated their diversity
13        policy.
14                 Q.        Is there anything else that
15        Danialle Lynce did that you view as
16        retaliatory?
17                 A.        The promise of increased scrutiny
18        in the meeting of 8-5-16 was an open-ended
19        threat.       So for the entire time period going
20        forward, I felt I was under increased scrutiny
21        because it was promised that I would be under
22        increased scrutiny.
23                           So Danialle Lynce didn't have to
24        actually in my opinion do anything to me.                          She
25        had put this threat over my head going forward,

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 14 of 39. PageID #: 675



                                                                      Page 19

1         and it affected every day of my life going
2         forward on the job after that.
3                  Q.        Is there anything else that you can
4         think of as you sit here today that Danialle
5         Lynce did or said that is retaliatory?
6                  A.        Nothing else.
7                  Q.        What about Jason?                Other than
8         statements made at the August 5th, 2016,
9         meeting, is there anything that Jason did or
10        said that you view as retaliatory?
11                 A.        No.
12                 Q.        We've talked about Jason.                 We've
13        talked about Danialle.                 Have you thought of
14        anyone else that did or said anything during
15        your employment that you view as retaliatory?
16                 A.        Ms. Lerman was part of the
17        discipline hearing on June 26th, 2017, so for
18        her participation in that meeting, I would view
19        it as retaliation.
20                 Q.        Is there anything else that Rachael
21        Lerman did other than participate in that
22        June 26th discipline meeting and issue the
23        corrective action to you that you view as
24        retaliatory?
25                 A.        At this moment I can't think of

                                   Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 15 of 39. PageID #: 676



                                                                      Page 20

1         anything.
2                  Q.        With regard to Jason's conduct at
3         the August meeting, why do you believe that
4         there was a connection between your filing of a
5         sexual harassment claim and Jason's conduct?
6                  A.        The purported meeting when he
7         called on August 4th, 2016, and he called
8         around 10:00 at night, and he asked if I
9         would -- and I had this on speaker phone, and
10        it was witnessed by a fellow pharmacist, Phil
11        Snyder.       He said, Frank, would you be able to
12        come to a meeting tomorrow morning with
13        Danialle Lynce?           I said, Yes.              I go, But what
14        is the meeting about?                He says, It's about the
15        charge that you filed.                 I said, Yes, I would be
16        glad to attend a meeting because I've never met
17        with anybody over it.                I says, I understand
18        that they dismissed it.                 Jason said that that
19        was what the meeting was about.
20                           When I went in there, like I said,
21        five minutes of the meeting was about
22        discussing the untimeliness of my charge, and
23        then the rest of the meeting was spent
24        threatening me.
25                 Q.        So other than the fact that those

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 16 of 39. PageID #: 677



                                                                      Page 21

1         two topics were discussed by Jason in the same
2         meeting, is there anything in your mind that
3         connects his actions with your protected
4         activity?
5                  A.        It's all connected to the protected
6         activity because the basis of the meeting was
7         to discuss that protected activity.                       So it's
8         all connected to that.                 He never said we're
9         going to discuss -- we're going to have a
10        discipline hearing or anything like that.                          He
11        just said the meeting was about discussing my
12        charge of sexual harassment against Ms. Rachael
13        Lerman.       There was no discussion at
14        this -- there was no preview that this was
15        going to be any type of meeting in which I was
16        going to be disciplined in any way.
17                 Q.        With regard to Danialle Lynce, what
18        is it that creates a connection in your mind
19        between your protected activity and her conduct
20        and comments?
21                 A.        I will repeat the same thing that I
22        repeated for Jason.              The meeting was supposed
23        to be about a discussion of my sexual
24        harassment charge, and it turned into for the
25        majority, the vast majority of the time, into a

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 17 of 39. PageID #: 678



                                                                      Page 22

1         meeting, a vitriolic meeting in which I was
2         threatened.
3                  Q.        What about Rachael Lerman, what
4         connects her conduct with your protected
5         activity in your mind?
6                  A.        Her participation in the June 26th,
7         2017, discipline hearing.
8                  Q.        Why is her participation in that
9         meeting connected in your mind to your
10        protected activity?
11                 A.        Why is it?          Because it wasn't a
12        coincidence that on June 26th, 2016, I filed
13        the charge of sexual harassment.                     It was one
14        year to that date, and that wasn't lost on me.
15        It was also the preposterous nature of what I
16        was being disciplined for.
17                 Q.        Now, we've just seen in Exhibit 1
18        that the first time you raised a sexual
19        harassment claim that we have documentary
20        evidence of was on June 23rd, 2016; is that
21        right?
22                 A.        I wasn't sure of if that was first
23        or second or what.             I'm not sure of that, so I
24        can't say that for sure.                  I know for sure my
25        complete charge was on June 26th where I really

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 18 of 39. PageID #: 679



                                                                      Page 26

1         actors, all of the people who engaged in
2         retaliation, and all of the conduct that you
3         believe was retaliatory?
4                  A.        I'm not sure if we covered
5         everybody.         We've covered everybody that I have
6         in my motion for summary judgment.                      There may
7         be other people who were involved behind the
8         scenes that may have been revealed in a
9         deposition.         However, I chose not to depose
10        anybody because I think that all that it would
11        add was noise.           So as far as my summary
12        judgment is concerned, we have discussed the
13        people.
14                 Q.        Thank you.          I want to move next to
15        your ADA claim, specifically that your referral
16        to the Employee Assistance Program violates the
17        ADA.     Are you familiar with that claim?
18                 A.        Yes, I am.
19                 Q.        What is it about your referral to
20        the EAP that you find objectionable?
21                 A.        Once again, you want me to state
22        something that's -- that's already stated in my
23        summary judgment and in other documents that I
24        stated more clearly than I'm capable of stating
25        right now.         So anything that I would say right

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 19 of 39. PageID #: 680



                                                                      Page 37

1                  Q.        Has your treatment plan changed
2         since 2018 when you performed the genetic test?
3                  A.        No, it has not.
4                  Q.        Who prescribes the muscle relaxants
5         that you use to treat your HSP?
6                  A.        Dr. Bobovnyik.
7                  Q.        Does she also prescribe
8         prescription level laxatives or any other
9         medications?
10                 A.        No.    Pretty much the laxatives that
11        I would use are all over the counter.
12                           MS. ISRAEL:          Off the record for a
13        minute.
14                           (Discussion off record.)
15                 Q.        During your appointment with David
16        Riccardi, did he perform any tests or
17        procedures on you?
18                 A.        No, he did not.
19                 Q.        What about during your appointment
20        with Jill Fulton, did she perform any tests or
21        procedures on you?
22                 A.        No, she did not.
23                 Q.        We talked about the increased
24        effects of your HSP on you after your
25        appointment with David Riccardi, and you

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 20 of 39. PageID #: 681



                                                                      Page 42

1                            Then the biggest thing he hit me
2         with was the following week he had me set up
3         for a three-hour psychiatric evaluation, and
4         that floored me.            That, I was surprised that I
5         was able to even get up from the table after
6         that because it was such a shock to my system,
7         and I was just so surprised by it, and it just
8         like -- it just was really very traumatic to
9         hear that I'm going to a three-hour psychiatric
10        examination over those phrases.                     I couldn't
11        believe it.
12                 Q.        Did you ever attend the three-hour
13        psychiatric evaluation?
14                 A.        I did not.
15                 Q.        Did University Hospitals ever take
16        any action against you for your refusal to
17        attend the three-hour psychiatric evaluation?
18                 A.        To this point University Hospitals
19        has not taken any action, but it hangs over my
20        head since then because they never said that
21        they won't take action.                 So I am still
22        concerned about it, that they could say to me
23        at any time you didn't get to these sessions
24        and you didn't go to this psychiatric
25        evaluation.         So I am still concerned over that.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 21 of 39. PageID #: 682



                                                                      Page 43

1         They never said, oh, you don't have to go to
2         these things.          They never said that.
3                  Q.        So the two things that David
4         Riccardi presented you with at the end of your
5         meeting were continued counseling sessions and
6         the three-hour psychiatric evaluation; is that
7         right?
8                  A.        And the release forms, yes.
9                  Q.        Did you sign the release forms?
10                 A.        I signed all the release forms but
11        the one that he wanted to -- once again, like
12        you want to do, he wanted to get my medical
13        release from my doctor, and I refused that.
14                 Q.        Did University Hospitals take any
15        action against you for your refusal to sign the
16        medical release form?
17                 A.        To this point they have not taken
18        any action against me.
19                 Q.        You did not attend any further
20        counseling sessions with David; am I right?
21                 A.        That is correct.
22                 Q.        I want to turn now to your third
23        claim for relief which is discrimination under
24        the ADA.        Are you familiar with that claim?
25                 A.        Yes, I am.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 22 of 39. PageID #: 683



                                                                      Page 61

1         stated in the request.                 If you look at Request
2         for Admission No. 4, the request says, "You
3         were not demoted following your complaint of
4         alleged sexual harassment by Rachael Lerman."
5         Your response was no.
6                            Do you mean that you are denying
7         the truth of that or that, no, in fact you were
8         not demoted?
9                  A.        No, in fact I was not demoted.                    So
10        I guess it should have been yes.                     I'm sorry.
11                 Q.        That's fine.           That's what I
12        suspected.         I just want to clarify your answers
13        to make sure that I understand what you're
14        indicating.
15                 A.        Yeah.
16                 Q.        I want to look at Request for
17        Admission No. 6.            You did not experience a
18        reduction in pay or benefits following your
19        complaint of sexual harassment; is that
20        correct?
21                 A.        That is correct.
22                 Q.        With regard to No. 8, University
23        Hospitals has not restricted you in any way or
24        at any time from performing your job duties; is
25        that correct?

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 23 of 39. PageID #: 684



                                                                      Page 62

1                  A.        That is correct.
2                  Q.        That's it for that document.                  Thank
3         you.     You can set them on a chair or whatever
4         is easiest for you.
5                  A.        Thank you.            Do you want me to do
6         them face down?
7                  Q.        No.    Next I'm going to hand you
8         what's been marked as Defendant's Exhibit 3.
9                                   -    -     -     -    -
10                           (Thereupon, Deposition Exhibit 3,
11                           the Defendant's First Set of
12                           Interrogatories to Plaintiff, was
13                           marked for purposes of
14                           identification.)
15                                  -    -     -     -    -
16                 Q.        Do you recognize that document?
17                 A.        I kind of don't.
18                 Q.        Again, I'll direct you to the
19        answers under each interrogatory in bold and
20        underlined.         Do those look like the answers you
21        provided on this document?
22                 A.        Yes, they do look like my answers.
23                 Q.        If you could turn the page to
24        Interrogatory No. 2 on page 2, if this case
25        proceeds to trial, what people do you

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 24 of 39. PageID #: 685



                                                                      Page 73

1                  A.        Just because of my discussions.
2                  Q.        Is there anyone else that you can
3         think of?
4                  A.        Firsthand knowledge?              At this
5         moment I can't think of anyone else.
6                  Q.        I'd like you to look now at your
7         response to Interrogatory No. 6.                     That
8         interrogatory asks you to describe occurrences
9         of being subjected to a hostile work
10        environment.          In this answer you refer to your
11        personnel file and state, "Every
12        formal/informal discipline was a manufactured
13        event intended to harass the plaintiff."
14                           Is it your contention that none of
15        the discipline that you've received while
16        employed at University Hospitals was warranted?
17                 A.        I would say that none of it was
18        warranted.         I have to make that statement.
19        None of it was warranted.
20                 Q.        Setting aside the formal and
21        informal discipline that you received, what
22        else can you tell me about the hostile work
23        environment that you experienced?                      What made it
24        hostile?
25                 A.        Well, the scrutiny that I was under

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 25 of 39. PageID #: 686



                                                                     Page 103

1         Jones who was over everybody there and who I
2         had written to in the past about a hostile work
3         environment as well, I may have found out who
4         was complicit in this ever.
5                            Once again, when I put my motion
6         for summary judgment in, I didn't want the
7         excess noise.          It didn't matter who was
8         complicit in it I had decided.                      That would just
9         be extraneous noise.               I felt I had enough
10        evidence and based on the law that my motion
11        for summary judgment was enough without that
12        other stuff.
13                 Q.        Other than the people that we've
14        talked about today, are you aware of anybody
15        else at University Hospitals who was
16        responsible for creating a hostile work
17        environment or retaliating against you?
18                 A.        At this moment I'm not aware.
19                                  -    -     -    -     -
20                           (Thereupon, Deposition Exhibit 4, a
21                           Document Bates Labeled UH-Dundee
22                           0036, was marked for purposes of
23                           identification.)
24                                  -    -     -    -     -
25                 Q.        I'm going to hand you next what's

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 26 of 39. PageID #: 687



                                                                     Page 104

1         been marked as Defendant's Exhibit 4.                        Do you
2         recognize that document?
3                  A.        When did I write this?               There were
4         so many things in the beginning.                     Yes, I do
5         remember this.           I do remember this.
6                  Q.        What is Exhibit 4?
7                  A.        It's my charge of -- is this age
8         discrimination?           Yes.       It was an age
9         discrimination lawsuit that I filed -- not
10        lawsuit, an age discrimination complaint I
11        filed with the Cleveland EEOC.
12                 Q.        Is that your signature at the
13        bottom?
14                 A.        Yes, it is.
15                 Q.        This indicates that you submitted
16        this charge on November 12th, 2013.                       Is that
17        consistent with your recollection?
18                 A.        Yes, it is.
19                 Q.        This charge relates to a pamphlet
20        for EAP that you found in your locker in
21        October of 2013; is that right?
22                 A.        Correct.        But it also spoke to the
23        hostile work environment as well.
24                                  -    -     -    -     -
25                           (Thereupon, Deposition Exhibit 5, a

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 27 of 39. PageID #: 688



                                                                     Page 107

1         is that right?
2                  A.        That is correct.
3                  Q.        Do you know if this intake
4         questionnaire became a formal EEOC charge?
5                  A.        It did.
6                  Q.        You can set that aside.
7                                   -    -     -    -     -
8                            (Thereupon, Deposition Exhibit 7, a
9                            Document Bates Labeled UH-Dundee
10                           0212, was marked for purposes of
11                           identification.)
12                                  -    -     -    -     -
13                 Q.        Take a look at Defendant's
14        Exhibit 7, and let me know if you've seen that
15        document before.
16                 A.        Yes, I have.
17                 Q.        Is that your signature at the
18        bottom?
19                 A.        Yes, it is.
20                 Q.        What is this document?
21                 A.        I filed with the Ohio Civil Rights
22        Commission a charge of discrimination, once
23        again, it's under the Title I of the ADA, for
24        being forced to submit to mandatory EAP
25        counseling sessions.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 28 of 39. PageID #: 689



                                                                     Page 108

1                  Q.        Did you sign and submit this charge
2         of discrimination on September 14th, 2017?
3                  A.        I don't think so.                 Wait a second.
4         I don't think I did.                I thought this was more
5         in the spring of 2018.                   Well, what's that say?
6         9-14-17.
7                  Q.        If you want to read silently to
8         yourself so she doesn't have to try to take
9         down your mumbles, that would be helpful.
10                 A.        I'm so sorry.               I must have filed
11        this at 9-14-17, yes.
12                                   -    -    -     -     -
13                           (Thereupon, Deposition Exhibit 8, a
14                           Document Bates Labeled UH-Dundee
15                           0276 through 0279, was marked for
16                           purposes of identification.)
17                                   -    -    -     -     -
18                 Q.        I'm handing you Defendant's
19        Exhibit 8.         Do you recognize that document?
20                 A.        Yes, I do.
21                 Q.        What is it?
22                 A.        Yeah.       This document doesn't have
23        anything to do with my lawsuit.                        This is a
24        document I filed because I felt that the
25        hospital wasn't discussing an accommodation for

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 29 of 39. PageID #: 690



                                                                     Page 109

1         my handicap in good faith, but this has nothing
2         to do with the lawsuit that we're discussing.
3                  Q.        Is this your signature on the last
4         page?
5                  A.        Yes, it is.
6                  Q.        This is a charge of discrimination
7         for disability discrimination signed by you and
8         submitted on September 2nd, 2018; is that
9         right?
10                 A.        Yes, but I withdrew this.
11                 Q.        So no formal charges?
12                 A.        No.    I withdrew that.             Heather
13        Harmon had made some inroads in our
14        discussions, and I told her because she had
15        shown such good faith that I would drop the
16        charge.
17                           MS. ISRAEL:           Let's go off the
18        record for a minute.
19                                 (Brief recess.)
20                                  -    -     -    -     -
21                           (Thereupon, Deposition Exhibit 9, a
22                           Document Bates Labeled UH-Dundee
23                           0092, was marked for purposes of
24                           identification.)
25                                  -    -     -    -     -

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 30 of 39. PageID #: 691



                                                                     Page 111

1                           identification.)
2                                   -   -     -    -    -
3                  Q.       I'm handing you next Exhibit 10.                    I
4         want you to focus on the lower right-hand
5         corner here.         There is a little bit of cutoff,
6         but if you could tell me if you recognize this
7         handwriting here and what does it say.
8                  A.       "She forced me to sign this.
9         Help."
10                 Q.       Whose handwriting is that?
11                 A.       That's me.
12                 Q.       You wrote that note on that
13        timekeeping exception log?
14                 A.       Yes, I did.
15                                  -   -     -    -    -
16                          (Thereupon, Deposition Exhibit 11, a
17                          Document Bates Labeled UH-Dundee
18                          0118, was marked for purposes of
19                          identification.)
20                                  -   -     -    -    -
21                 Q.       I'm going to hand you next
22        Defendant's Exhibit 11 and direct your
23        attention to this highlighted handwriting here
24        in the middle.          If you could take a look at
25        that, and let me know if you can read it.

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 31 of 39. PageID #: 692



                                                                     Page 112

1                  A.       Yes.        That's mine.
2                  Q.       What did you write on that log?
3                  A.       I said, "Not sure if she left then.
4         I wasn't at the time clock.                   She may be lying."
5                  Q.       Who were you referring to in that
6         note?
7                  A.       Susan Thabit.
8                  Q.       Okay.        Finally, I'm going to hand
9         you Defendant's Exhibit 12.
10                                  -     -   -    -    -
11                          (Thereupon, Deposition Exhibit 12, a
12                          Document Bates Labeled UH-Dundee
13                          0152, was marked for purposes of
14                          identification.)
15                                  -     -   -    -    -
16                 Q.       There is a highlighted typed
17        section here.          If you could read that and let
18        me know if you answered that comment on the
19        log.
20                 A.       Let's see what it says.                Where are
21        you showing me?           I'm sorry.
22                 Q.       It's no problem.                Here, this
23        highlighted typed section right in the middle
24        of the exhibit (indicating).
25                 A.       Yes.        Yes, that would be -- yes,

                                   Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
      Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 32 of 39. PageID #: 693




 EEOC Form 5 (11x09)


                                       CHARGE OF DISCRIMINATION
                         This form is affected by the Privacy Act of 1874. See enclosed Privacy Act
                                Statement and other information before completing this form.
                                                                                                                          -
                                                                                                                       Charge Presented To:



                                                                                                                          17   I
                                                                                                                                   FEPA

                                                                                                                                   EEOC
                                                                                                                                                            Agency(ies) Charge No(s):


                                                                                                                                                               532-2014-00108
                                                                           Ohio Civil Rights Commission                                                                     and EEOC
                                                                                      State or local Agency, if any
 Name (indicate Mr., Ms., Mrs.)                                                                                                    Home Phone (lncl. Area Code)           Date of Birth
  Frank Dundee                                                                                                                        (330) 726-2662                    08-17-1953
 Street Address                                                                              City, State and ZIP Code

 7707 Amberwood Trail, Boardman, OH 44512

Named la the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (lf more than two, list under PARTICULARS below.)
Name                                                                                                                               No. Employees, Members     Phone No. (include Area Code)

UNIVERSITY HOSPITALS                                                                                                                500 or More                   (440) 285-6000
Street Address                                                                               City, State and ZIP Code

13207 Ravenna Road, Chardon, OH 44024

Name
                                                      C12".-: CA         UNIT
                                                                                                                                   No. Employees, Members     Phone No. (Include Area Code)



Street Address                                         NOV       1 3 Z013                    City, State end ZIP Code


                                                           RECEIVED
DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                       DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                 Earliest              Latest

  l            J
                       RACE

                          RETALIATION
                                          COLOR

                                          X
                              OTHER (Specify)
                                                       r

                                                      AGE
                                                            J

                                                                n
                                                                SEX

                                                                        DISABILITY
                                                                                   RELIGION                  NATIONAL ORIGIN

                                                                                                       GENETIC INFORMATION
                                                                                                                                              08-26-2013                10-04-2013

                                                                                                                                                            CONTINUING ACTION

THE PARTICULARS ARE (If addiional paper is needed, attach extra sheet(s)):
  I was hired as a Staff Pharmacist in April of 2010. In the last 18 months, managers have created culture of
  divisiveness within the department, based on age, that demeans and threatens the role and continued
  employment of the older, staff pharmacists, as providers of care.

  On October 4, 2013, I discovered a pamphlet for the EAP in my locker. Ms. Lerman, with the approval of Ms.
  Lynce, was responsible. I viewed this action as a grievous personal affront to my dignity and character, and as
  a method of harassment. The action, along with a pattern of intimidating behavior, has been emotionally
  damaging. Ms. Lynce, as an agent of the human resource department of UH, was negligent by not stopping
  such behavior. Ms. Lerman, as my supervisor, is empowered to take tangible employment actions like hiring,
  firing, promoting, demoting or reassigning employees to significantly different responsibilities.

  i believe I have been subjected to different terms and conditions of employment, due to my age, 60, in violation
  of the Age Discrimination in Employment Act of 1967 (ADEA), as amended.


i want this charge filed with both the EEOC and the State or local Agency, if any.                 I
                                                                                                        -NOTARY - When necessary for Stete end Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.
                                                                                                            I swear or affirm that I have read the above charge and that it is true to
I declare under penalty of perjury that the above is true and correct.                                      the best of my knowledge, information and belief.
                                                                                                            SIGNATURE OF COMPLAINANT




  l
      (1
       l
           _


                   ¡          tt   3                                  Th                                    SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                            (month, day, year)
                       Date                                Charging Perry Signature
                                                                                                        1




                                                                                                                         DEFENDANT'S
                                                                                                                   e
                                                                                                                           EXHIBIT
                                                                                                                                                                  UH -Dundee 0036

                                                                                                                                                  C5
     Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 33 of 39. PageID #: 694




 EEOC Form 5 (11'0(3)


                        CHARGE OF DISCRIMINATION                                                            Charge Presented To:               Agency(ies) Charge No(s):
               This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                             FEPA
                      Statement and other information before completing this form.
                                                                                                                X     EEOC                        533-2017-01275
                                                                Ohio Civil Rights Commission                                                                    and EEOC
                                                                            State or local Agency, if any
 Name (indicate Mr., Ms., Mrs.)                                                                                       Home Phone (incl. Area Code)            Date of Birth

 Mr. Frank D. Dundee                                                                                                     (330) 726-2662                         1953
 Street Address                                                                    City, State and ZIP Code

 7707 Amberwood Trail, Boardman, OH 44512

 Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
 Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                                  No. Employees. Members     Phone No. (Include Area Code)

 UNIVERSITY HOSPITALS GEUAGA MEDICAL_ CENTER                                                                           500 or More                   (440) 285-6000
Street Address                                                                     City, State and ZIP Code

 13207 Ravenna Road, Chardon, OH 44024

Name                                                                                                                  No. Employees. members     Phone No. (Include Area Code)



Street Address                                                                     City. State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(os).)


                                                                  n
                                                                                                                              DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                    Earliest              Latest
           RACE                COLOR                  SEX                RELiGION                   NATIONAL ORIGIN              06-26-2017                06-26-2017
          X      RETALIATION

                     OTHER (Specify)
                                             AGE        X     DISABILITY



THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
                                                                                                GENETIC INFORMATION

                                                                                                                                      n        CONTINUING ACTION



  I have been employed by the above -named Respondent since 2010 as a Staff Pharmacist. On 6126117,
  I received a final written warning for phrases written in two emails to a HR representative regarding
  implementation of suggestion for the innovation Summit. The written phrases were deemed to
  violate Respondent's Code of Conduct by the Head of HR Danialle Lynce and the Pharmacy Manager,
  Rachael Lerman. Both were not recipients of the email.

  Under threat of termination, I was mandated to attend counseling sessions in the EAP program. The
  EAP counseling sessions amounted to a medical examination that was not related to my job nor
  consistent with the Respondent's business needs under EEO rule and the ADA.

  I believe I am being discriminated against in violation of Title I of the Americans with Disabilities Act
  of 1990, as amended, (ADA), I also believe I am being retaliated against in violation of Title VII of the
  Civil Rights Act of 1964, as amended, (Title VII) due to my participation in a protected activity.
I want this charge filed with both the EEOC and the State or local Agency, if any.          I      NOTARY - When necessary for Stale and Local eencyTeuaj1romonts
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.
                                                                                                   I swear or affirm that I have read the above          -,nd that it is true to
I declare under penalty of perjury that the above is true and correct.                             the best of my knowledge, Information and bell
                                                                                                                                                           F1//e,
                                                                                                   SIGNATURE OF COMPLAINANT
                                                                                                                                                                  ,0
_4_22n.2.y                                             (            c.)                            SUBSCRIBED AND SWORN TO '
                                                                                                   (month, day, year)
                                                                                                                                                    P/9
                                                                                                                                        RE ME TyttspATE "8i


              Dato                               Charging Party Signature



                                                                                                          DEFENDANT'S                                             o.

                                                                                                            EXHIBIT
                                                                                                                                                  UH -Dundee 0212

                                                                                                                            CS
Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 34 of 39. PageID #: 695




                                     Orno CIVII, RIGHTS COMMISSION
                             CHARGE OF DISCRIMINATION (EMPLOYMENT)                                                           ALH

OCRC Case Number:          CLE 84 (44821) 08222018

ER OC Case Number:




Your Name                                                        Company Name

Frank Dundee                                                     University Hospitals Geauga Medical
Your Street Address                                              Company Street Address

7707 Amberwood Trail                                             13207 Ravenna Rd
City, State and Zip                                              City, State and Zip

Boardman. Ohio 44512                                             Chardon, Ohio 44024
                                                                                                       1 tq                     a,-                     ;.:1, 7 ,

Telephone Number                                                 County (if located in Ohio)
3303988274                                                                                                                 SEP 0 i3 2018
                                                                 Geauga
                                                                                                                                     iÍ,
                                                                                                                  ,




Alternate Number (Optional)                                      Telephone Number                                               --         I    i       J   ,i. i:.
                                                                                                              ,       L'   ,E         !1., f1
3307262662                                                       4402856000
Email Address (Optional)                                         # of Employees                Date of Hire

fdundeeaam.ail.com                                               28.000                        5/1/2010



Dates of Discrimination (MM/DDIYYYY): 3/21/2018 thru 8/21/2018

I was discriminated on the basis of :                            Please identify how you are a member of the category
         Race/Color                                              you marked on the left (If you marked AGE, please list
         Sex                                                     your BIRTH DATE. If you have marked DISABILITY,
                                                                 DO NOT IDENTIFY your disability.)
         Disability (DO NOT LIST DISABILITY)                     I have a disability
         Age (over 40 years old only)
         Religion                                                           IRE                VED
         National Origin/Ancestry
                                                                                  AUG 2 2. 2012
         Military Status
         Retaliation (for protesting discrimination)                        ()CR1;7C   -9li1\111.1 A
                                                                                                   f'.pï.`,
                                                                              CL 1.1v.R,!F 1AIN 0.l

Please read and review the following:
I have not commenced with any action under sections 4112.14 or 4112.02(N) of the Ohio Revised Code with
respect to the subject matter of the affidavit. I understand that upon filing of this charge with the Ohio Civil Rights
Commission, I am barred from instituting any such civil action and that any monetary award or financial benefit                                     I




may receive may be limited to back pay and/or restoration of employment fringe benefits and may not include
other damages to which I may be entitled as a result of such civil action.

         I am filing a charge alleging AGE DISCRIMINATION and I have read and understand the above
         information.

  IC     I am NOT filing a charge alleging AGE DISCRIMINATION and this does not apply to me.

                                                                                                                            Page: 1 of 4

                                                                        DEFENDANT'S
                                                                   e
                                                                          EXHIBIT                                           UH -Dundee 0276

                                                                   9
Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 35 of 39. PageID #: 696




Charging Party:        Frank Dundee                                                              ALH

Case   Number:     CLE B4 (44821) 08222018

                                            Act of Discrimination #1

Date of Discrimination (MM/DD/YYYY): 08/21/2018


I was subjected to (mark only one issue):                    I believe it was because of my:       Idi _,C, i!, ï '{         El... :Ls

         a denial of promotion                                       Race/Color
                                                                                                           :.2FP 0 G .2013
         a forced resignation                                        Sex

         demotion                                                    Disability                  (D
         denial of hire                                              Age                                 :I!,1[,;,;j,   Ai
   410   denial of a reasonable accommodation                         Religion

         different terms and conditions of employment                 National Origin/Ancestry

         discharge/termination                                        Military Status

          discipline                                                  Protected activity (retaliation)

          harassment/sexual harassment
          layoff
          other

If you have marked 'other", please briefly describe the discriminatory act:




The reason given by the company for this action is:
 The company, University Hospitals, refused to informally discuss my request(s) for a reasonable
 accommodation, even though my disability is obvious, forcing me to comply with their internal
 policy which violates Title I of the ADA rules on reasonable accommodation.

 I was given this reason by (name and position):
 Debbi Templin, CPDM, ARM Director, Disability & Occupational Risk Control Services, Heather
 Harmon, JD, PHR, SHRM-CP, Vice President, Human Resources & Organizational Development
 University Hospitals

 I am aware of others treated more favorably than me including:
 Lisa Farah




 I believe that this was discrimination because:
 I am perceived as a troublesome employee, in spite of the fact that my job performance is
 exemplary, both objectively and subjectively, when compared across all University Hóspitals
 facilities. I believe this discrimination is retaliation for speaking truth to power; for making a
 complaint to OSHA and complaints to the EEOC, over a period of years. Because of this, my
 request for reasonable accommodation was rejected without discussion, through an internal
 University Hospitals policy.


                                                                                                               Page: 2 of 4



                                                                                                                 UH -Dundee 0277
Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 36 of 39. PageID #: 697




 Charging Party:      Frank Dundee                                                                   ALH

 Case Number:      CLE B4 (44821) 08222018


                                      Act of Discrimination #2 (Optional)

 Date of Discrimination (MM/DDIYYYY):


 I was subjected to (mark only one issue):                     I believe it was because of my:
         a denial of promotion                                         Race/Color
         a forced resignation                                          Sex
         demotion                                                      Disability
         denial of hire                                                Age
         denial of a reasonable accommodation                          Religion
         different terms and conditions of employment                  National Origin/Ancestry
         discharge/termination                                         Military Status
         discipline                                                    Protected activity (retaliation)
         harassment/sexual harassment
         layoff
                                                                                                 -Zi+i1..
         other

 If you have marked "other", please briefly describe the discriminatory act:                       SP
                                                                                                    -'        0G)°` 13,

                                                                                                   r li'1
                                                                                                 ..iKi    v




The reason given by the company for this action is:




 I was given this reason by (name and position):




 I am aware of others treated more favorably than me including:




 I believe that this was discrimination because:




                                                                                                              Page: 3 of 4



                                                                                                               UH -Dundee 0278
Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 37 of 39. PageID #: 698




 Charging Part)",           Frank Dundee                                                                                 ALH
 Case Number:              CLE B4 (44821) 08222018




 Please check to Indicate you have read and agreed to the statements below.

             I understand that I will not be able to sign this form on-line. A copy will be mailed out to
                                                                                                          me for a
             notarized signature. An investigation will not begin until the Ohio Civil Rights Commission
             receives a signed and notarized charge from me.

       '     I declare under penalty of perjury that I have read the above charge and that it is true to the best
             of my knowledge, information and belief. will advise the agency/agencies if change myI
                                                                                                                                     I




             address or telephone number and that will cooperate fully in the processing of my charge in
                                                                                         I


             accordance to their procedures.


                                                      ..`...
Charging Party                                                                                                 Date




Subscribed and sworn to before me                      on this -                                      day of                      of 20             I




                  %         /-1    /i,
      7/L/L'n/`
OCRC Re     sentatív               NQtáry
                  tv,.                            -




                                                      7 1 C. 7              :--
1) O       Cu ` ' t.\1'c,         5                                     Q
                                            r1
t='¡   t01Y"'c>-4.,, .7\                         `7        j     V\ .C.     .




                                                                                                                      r -ç)
                                                                                                                      11 l
                                                                                                                              ;          *T1 ,
                                                                                                                                                   r;
                                                                                                                                                        .   r 7;   :




                                                                                                                                                   , ht'llii
                                                                                                                              ;.1Ì                   ï,i fU

                                                                                                                      ()CRC: -              .'';




                                                                                                                       C.E.il.''.                           i ...)
                                                                                         FA
                                                      Ali,i 2 2                 2013

                                                                                '            ,"


                                             ¡
                                             i. .
                                                       ;


                                                      r. ..
                                                               "      ii'
                                                               ,. . V x
                                                                                    !'



                                                                                                                                     Page: 4 of 4


                                                                                                                                            UH -Dundee 0279
                                                                                   -Patb- I4*' Fb1cgoesrra +cd -. Se 1eto -r 7/o
                                                                                                                                                                                                                ) de         t6
                                                                                                                                                                                                                            Y.
Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 38 of 39. PageID #: 699




                                                                                    51I-% .4 %                                        KRONOS TIMEKEEPING EXCEPTION LOG
1                                                                                  ixocesre1.. See izchael -r ytar
                                                                                                                                                          bI;nds.c#      uhp       #                        t's+ on d.oar.
                                                                                       Depart ment Name/it                IrAAr                  3b-00                        PayPeriod Start
                                                                                                                                                                              Pay Period End
                                                                                                                                                 130 -WOW
                                                                                                                                                 130 -148035-
                                                                                                                                          MISSED PUNCH         OFF -SITE HOURS    Any other exceptions
                                                                                                                                                                                         PTO, Jury Duty,                              APPRO
                                                                                             DATE              EMPLOYEE NAME               IN      OUT           IN     OUT      Bereavement, Floa etc.                                VAL
                                                                                                                                          TIME     TIME         TIME    TIME
                                                                                                                                                                                 Pa Cod =                           Hour
                                                                                                                                                                                        L+CrnU                  GYW GLd.i_.
                                                                                         l        1"                                                                             NI. \,,..c.,
                                                                                                                 -f 1 n                                                                                          r..0 -,e
                                                                                        7- ä' -it-              Lam,,,            S      2?PL       ;(    ,   v\-
                                                                                             l1 ,              CjvS Q\                                                           \\N(                 (3-Q-            J\e       l
                                                                                       I"'\-                                                                                      1\i
                                                                                                                                                                                         CS
                                                                                                                                                                                                      LufV,        4-1       C
                                                                                                                                                                                                                                     51.-ver7:S"
                                                                                                                                                                                                                                             I
                                                                                             --) -\                       ,   ,   ,                                              1-\)    c,
                                                                                                                                                                                                  (   ..
                                                                                                                                                                                                                 r Cl
                                                                                   f
                                                                                             --,_1         1
                                                                                                                         ` .,sqv,                                                             A,d (J vicii
                                                                                              1_11                        ,41
                                                                                                                                                                                  ¿e -F71             2          io,',s-                 ,
                                                                               v              Ì        i                 _Svsc,v.                                                                          Z-     (0        zò               ,9
                                                                                                                                                                                                                                         1
                                                                                             1-t1               -1%1nq                                                             14c        1k.tcj\
                                                                                                                                                                                                            kb                                ez\   S?\
                                                                               Ile- Niev! Fálic                                        infa ecr..                                Sc Aeto -ir ?/10 16
Case: 1:19-cv-01141-DAP Doc #: 43-33 Filed: 05/18/20 39 of 39. PageID #: 700




                                                                                              4b newKRONOS TIMEKEEPIIIí EJCCEpúE©R9 LOG                                                                                                                    ó
                                                                                                                                                                                                   ValUs+CI'/e.
                                                                                                                                                                                                                              1                            (ll
                                                                                                  SK chrost -firyvur- I h                                                          uhF                    or door
                                                                                                                                                                                                                                                           CD
                                                                                                                                                                                                                                                           0
                                                                                 Deparbnenti Nlaone/# Man.AM                                   13e-ea:30 PC                              Pay Period Staut                                                  _
                                                                                                                            1
                                                                                                                                               130-c{$DCD                                pay period End
                                                                                                                                        13D   (035-
                                                                                                                                  MISSED PUNCH    eFF-SI[TE HOURS                               Any other exceptions
                                                                                                                                                                                                       PTO, 'jaurv Duty,                        ApP{íze©
                                                                                       DATE       EGslp 1L®lYCE NQGAF                               OUT                           OUT
                                                                                                                                      HLM
                                                                                                                                                   MAEE
                                                                                                                                                                       Iï C1
                                                                                                                                                                                              Bereavement/ Fdoa etc.                                VAL
                                                                                                                                  THM E                              `Jl(fNJ E    TINE
                                                                                                                                                                                               a Cod =
                                                                                  '),Ia-Ir,        g.ck                                                                                                             /e,
                                                                                   1 `11.t"                    yeon                                                                                N
                                                                                                               v Sç (/\
                                                                                   --7_ i
                                                                                   t
                                                                                  1y            *NI

                                                                                                    S t_) 5:<<
                                                                                                   St&I.,:1,
                                                                                                           _




                                                                                                                    v---`
                                                                                                                                 ,     i y-7 t-
                                                                                                                                               !
                                                                                                                                                          ID
                                                                                                                                                   , (:',4......r3

                                                                                                                                                                                         T
                                                                                                                                                                                             c..`K-
                                                                                                                                                                                             ,.as
                                                                                                                                                                                             l.anAL
                                                                                                                                                                                             n1YY1


                                                                                                                                                                                                                 *
                                                                                                                                                                                                                 5l>e, e.x.
                                                                                                                                                                                                                          GC'ln ,/Ya


                                                                                                                                                                                                                                       1v
                                                                                  1 \3          1\j\GL k         C%<7.t4,        l!   ._.t 1
                                                                                                                                                9' j(..)                                     A) EOM E                     (kt".y   Jo,..11)
                                                                                7--7_ ttr                                                                                                        Nd uAlij C it
                                                                                                 c>Aait S a( KiLs               2_ v , 9 ; 2.0e,
                                                                                /7 ,l b - 14,f{FY1 cd                                                                                           \/1p         `   %-lCL
                                                                                ./7 -ti I-1-4
                                                                                   .
                                                                                                 L vt tm a 3,11145              Z(i)ti,,       9Q v,\                                                            (t.,1
                                                                                J4 7            l..tc,(-- (A1                                                                                2._Gclt1"      7s [42,,vv.\_                   k   e
                                                                                                (U0.'z-4'z        ,;1                                                                         Lx.4`           e.
                                                                                                     ertu                                                                                                o ti\,\,
